Title: From James Madison to William Savage, 29 April 1802
From: Madison, James
To: Savage, William


Sir.Department of State. April 29th. 1802.
Your two Letters of the 20th. and 25th. January last have been received, and the two Bills which you draw upon me on those days, the first in favor of James Martin for fifteen hundred and Eighty Eight Dollars and thirty Cents, and the other for fifteen hundred Dollars in favor of Elliston and John Perott, have been accepted. But the acceptance is not to be understood as having reference to a compensation of any sort, for I am not authorized to hold it out to you, over and above the ordinary Commissions of your agency in the West Indies. I am respectfully &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:415, 464.


